Title: To George Washington from Nicholas Cooke, 30 November 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Novemr 30th 1775

I take the Liberty of addressing your Excellency in Behalf of Mr James Aborn who waits upon you with this Letter. I can assure your Excellency that he is a worthy honest Man, and hath upon all Occasions approved himself a sincere Friend to the Liberties of his Country. He sent a Vessel last Spring to the Eastward to trade and Fish, and to cover his Interest from the Enemy made Use of a Friend in Nova-Scotia to whom he made a Bill of Sale of her; although the Property is really and truly vested in Mr Aborn. If this shall appear to your Excellency to be a true State of the Matter I have no Doubt of your giving him every Assistance in recovering his Interest. I am with great Truth and Regard Sir Your most obedt hble Servt

Nichs Cooke

